THOMAS, Justice,
dissenting, with whom ROSE, Justice, joins.
I do not really find fault in the disposition of this case by the majority of the court, but I do feel strongly enough about the fact of disposition that I am compelled to voice my disagreement. This appeal should have been dismissed. It should not have been considered on the merits. In Snell v. Ruppert, Wyo., 541 P.2d 1042, 1047 (1975), this court quoted the general rule as set forth in 4 C.J.S. Appeal and Error § 137a, p. 444, as follows:
“Generally, no appeal or error lies from or to a judgment entered pursuant to the mandate of an appellate court, but an appeal will lie from such judgment if it fails to conform to the mandate or involves matters not determined by the original appeal or follows new proceedings made necessary by the mandate.”
*131My perception of this case is that none of the exceptions set forth in the latter portion of this rule apply, and this is a case in which no appeal should be considered.
The rationale behind the rule that the appellate court does not entertain an appeal from a judgment or order entered in accordance with its mandate by a lower court is stated quite aptly in Stewart v. Salamon, 97 U.S. 361, 361-362, 24 L.Ed. 1044 (1878):
“An appeal will not be entertained by this court from a decree entered in the circuit or other inferior court, in exact accordance with our mandate upon a previous appeal. Such a decree, when entered, is in effect our decree, and the appeal would be from ourselves to ourselves. If such an appeal is taken, however, we will, upon the application of the appellee, examine the decree entered, and if it conforms to the mandate, dismiss the case with costs. If it does not, the case will be remanded with appropriate directions for the correction of the error. ‡ sfc ⅜« JJ
While the appellant is seeking a re-examination of the prior opinion of this court, he obviously is not able to comply with the rules of this court relating to a rehearing. Rules 8.01 through 8.03, W.R.A.P. My perception of the majority opinion is that the other members of the court did not discover in any way that the order entered in the district court failed to conform to the mandate of this court. A re-examination of the case in such an instance in which the district court exactly follows the mandate is violative of the principles of res judicata and finality. This court recognized in Potter v. Gilkey, Wyo., 570 P.2d 449 (1977), the rule that a district court on remand has only such jurisdiction as the opinion and mandate of this court necessarily confers upon it. In the instant case, the district court was performing a ministerial act rather than a judicial function when it entered the order in accordance with the specific directions of this court. See Scates v. Arizona Corporation Commission, 124 Ariz. 73, 601 P.2d 1357 (1979); Gaer v. Bank of Baker, 113 Mont. 116, 122 P.2d 828 (1942); and the cases which are cited in Snell v. Ruppert, supra, 541 P.2d at 1047, n. 6.
The authority is overwhelming that this appeal should have been dismissed, and that would be in my judgment the correct disposition.